DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1, 2, 4, 5, 14, 16, 18, 20, 21, 23, 25, 26, 29, 34, 36, 38, 41, 42 and 44 are pending in the instant invention.  According to the Amendments to the Claims, filed February 7, 2022, claims 1, 2, 4, 20, 21, 23, 25, 26, 29, 34, 38, 41 and 44 were amended and claims 3, 6-13, 15, 17, 19, 22, 24, 27, 28, 30-33, 35, 37, 39, 40, 43 and 45-99 were cancelled.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/CN2017/079724, filed April 7, 2017.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, with traverse, in the reply filed on February 7, 2022, is acknowledged: a) Group I - claims 1, 2, 4, 5, 14, 16, 18, 20, 21, 23, 25, 26, 29, 34, 36, 38 and 41; and b) (a) pharmaceutical composition comprising a substituted pyrrolo[2,3-d]pyrimidine of Formula (I) - p. 82, Example 6, Compound 1; (b) first adsorbing agent and second adsorbing agent - silicified microcrystalline cellulose 50 and silicified microcrystalline cellulose 90; (c) disintegrating agent - croscarmellose sodium; and (d) lubricant - sodium stearyl fumarate.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
	Similarly, the inventor or joint inventor should further note that, in accordance with MPEP § 803.02, the instant Markush claim was examined, with respect to the elected species, and further to the extent necessary to determine patentability.  In the instant case, a pharmaceutical composition comprising (a) a substituted pyrrolo[2,3-d]pyrimidine of the Formula (I), or a pharmaceutically acceptable salt thereof, where n = 0; Q = -CR9; R1 = -H; R2 = -H; R6 = -H; R7 = -H; R8 = -H or halo; NR18R19 is shown to the right; and X1 = -O-, (b) a first adsorbing agent and a second adsorbing agent, (c) a disintegrating agent, and (d) a lubricant, respectively, which encompasses the elected species, was neither found to be free of the prior art, nor allowable, since it was rejected under 35 U.S.C. § 103 in the Non-Final Rejection, mailed on October 7, 2021.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
	Consequently, the inventor or joint inventor should further note that in the Non-Final Rejection, mailed on October 7, 2021, the instant Markush claim was restricted to a pharmaceutical composition comprising (a) a substituted pyrrolo[2,3-d]pyrimidine of the Formula (I), or a pharma-ceutically acceptable salt thereof, where n = 0; Q = -CR9; R1 = -H; R2 = -H; R6 = -H; R7 = -H; R8 = -H or halo; NR18R19 is shown to the right above; and X1 = -O-, (b) a first adsorbing agent and a second adsorbing agent, (c) a disintegrating agent, and (d) a lubricant, respectively.
	Likewise, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on October 7, 2021.
	Next, the inventor or joint inventor should further note that this invention contains claims 5, 14, 16, 18, 42 and 44, drawn to nonelected inventions, with traverse, in the reply filed on February 7, 2022.  A complete reply to the Final Rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144).  See MPEP § 821.01.
Non-Final Rejection, mailed on October 7, 2021.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed February 7, 2022.
	Thus, a second Office action and prosecution on the merits of claims 1, 2, 4, 20, 21, 23, 25, 26, 29, 34, 36, 38 and 41 is contained within.

Status of Claim Rejections - 35 U.S.C. § 112(b)
	The inventor’s or joint inventor’s arguments, on pages 12-14 of the Remarks, filed February 7, 2022, with respect to claims 1, 2, 4, 20, 21, 23, 25, 26, 29, 34, 36, 38 and 41, have been fully considered, but are not persuasive.  Consequently, the rejections of claims 1, 2, 4, 20, 21, 23, 25, 26, 29, 34, 36, 38 and 41, made in the Non-Final Rejection, mailed on October 7, 2021, is hereby maintained for the reasons of record.
	The inventor or joint inventor primarily argues that the specification provides the requisite means for determining the degree of variability for the term, about.  Similarly, the inventor or joint inventor further argues that the term, about, is definite.
	In response to the inventor’s or joint inventor’s argument that (1) the specification provides the requisite means for determining the degree of variability for the term, about, and that (2) the term, about, is definite, the examiner respectfully disagrees, since 35 U.S.C. § 112(b) requires that the claims particularly point out the subject matter that the inventor or joint inventor regards as the 
	Likewise, the inventor or joint inventor should further note that [A] claim referring to the specification is improper.  {See Ex parte Fressola, 27 USPQ 2d 1608 (BPAI 1993)}.
	Next, the inventor or joint inventor should further note that [W]hen the scope of the claims can’t be determined when considered in light of the specification, a rejection under 35 U.S.C. § 112(b) is proper.  {See In re Wiggins, 488 F.2d 538, 179 USPQ 421 (CCPA 1973)}.
	Then, the inventor or joint inventor should further note that [A]s the statutory language of particular[ity] and distinct[ness] indicates, claims are required to be cast in clear terms, as opposed to ambiguous, vague or indefinite terms.  It is the claims that notify the public of what is within the protections of the patent and what is not.  {See Merrill v. Yeomans, 94 US 568, 573-74 (1876); United Carbon Co. v. Binney & Smith Co., 317 US 228, 236, 55 USPQ 381 (1942)}.
	Moreover, the inventor or joint inventor should further note that [T]he USPTO may properly reject a patent invention claim as indefinite for failure to meet statutory requirements of 35 U.S.C. § 112(b) if the PTO identifies ways in which claim language is ambiguous, vague, incoherent, opaque or otherwise unclear in describing and defining the claimed invention, and if the inventor or joint inventor thereafter fails to provide satisfactory response by, for example, modifying language, providing separate definition of unclear language, or if appropriate, persuasive explanation as to why language is not unclear, since this prima facie case determination is grounded both in the PTO’s responsibility to examine a claim to ensure that it particularly points out and distinctly claims subject matter and in examination’s attendant interactive process.  {See In re Packard, 110 USPQ2d 1785 (Fed. Cir. 2014)}.
	Also, the inventor or joint inventor should further note that [R]ather than requiring that the claims are insolubly ambiguous, we hold that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the inventor or joint inventor to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112(b) as indefinite.  {See Ex Parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008)}.
	Finally, the inventor or joint inventor should further note that it is well established that the specification cannot impose a further limitation upon the plain meaning of the claim language.  As stated in the Supreme Court, [S]ome persons seem to suppose that a claim in a patent is like a nose of wax, which may be turned and twisted in any direction by merely referring to the specification, so as to make it include something more than or something different from what its words express.  The context may undoubtedly be resorted to, and often is resorted to, for the purpose of better understanding the meaning of the claim, but not for the purpose of changing it and making it different from what it is.  The claim is a statutory requirement, prescribed for the very purpose of making the patentee define precisely what his invention is, and it is unjust to the public, as well as an evasion of the law, to construe it in a manner different from the plain meaning of its terms.  {See White v. Dunbar, 119 US 47, 51-52, 1886 CD 494, 497-498 (1886)}.
	As a result of the Amendments to the Claims, filed February 7, 2022, and to clarify the record, the original rejections, made in the Non-Final Rejection, mailed on October 7, 2021, are included below, in the section entitled New Claim Rejections - 35 U.S.C. § 112(b).

Status of Claim Rejections - 35 U.S.C. § 112(d)

	The inventor’s or joint inventor’s arguments, on pages 15-16 of the Remarks, filed February 7, 2022, with respect to claim 20, have been fully considered, but are not persuasive.  Consequently, the rejection of claim 20, made in the Non-Final Rejection, mailed on October 7, 2021, is hereby maintained for the reasons of record.
amorphous and crystalline forms are in fact structurally distinct.  Similarly, the inventor or joint inventor further argues that claim 20 properly depends from claim 4.
	In response to the inventor’s or joint inventor’s argument that (1) the instant specification supports the fact that amorphous and crystalline forms are in fact structurally distinct, and that (2) claim 20 properly depends from claim 4, the examiner respectfully disagrees, since 35 U.S.C. § 112(d) requires that a dependent claim be rejected, rather than objected to, when the claim fails to further limit the subject matter of the claim upon which it depends, or fails to include all the limitations of the claim upon which it depends.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006); and MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.
	Likewise, the inventor or joint inventor should further note that in the instant invention, dependent claim 20, which recites a pharmaceutical composition comprising an amorphous form of a pharmaceutically acceptable salt of the compound of Formula (I), wherein the pharmaceutically acceptable salt is selected from the group consisting of a sulfate salt, a mesylate salt, a tosylate salt, and a hydrobromide salt, fails to partially further limit the subject matter of the claim upon which it depends, since it partially fails to result in a further structural limitation to the pharmaceutically acceptable salt of the substituted pyrrolo[2,3-d]pyrimidine of the Formula (I) comprised within the pharmaceutical composition, as recited in claim 4, and/or partially fails to include all the limitations of the pharmaceutically acceptable salt of the substituted pyrrolo[2,3-d]pyrimidine of the Formula (I) comprised within the pharmaceutical composition, as recited in claim 4, and thus is rendered improperly dependent under 35 U.S.C. § 112(d).  {See MPEP § 2111.02; and 37 CFR 1.75(c)}.

	As a result of the Amendments to the Claims, filed February 7, 2022, and to clarify the record, the original rejection, made in the Non-Final Rejection, mailed on October 7, 2021, is included below, in the section entitled New Claim Rejections - 35 U.S.C. § 112(d).

Status of Claim Rejections - 35 U.S.C. § 103

	The inventor’s or joint inventor’s arguments, on pages 16-19 of the Remarks, filed February 7, 2022, with respect to claims 1, 21, 23, 25, 29, 38 and 41, have been fully considered, but are not persuasive.  Consequently, the rejection of claims 1, 21, 23, 25, 29, 38 and 41, made in the Non-Final Rejection, mailed on October 7, 2021, is hereby maintained for the reasons of record.
	The inventor or joint inventor primarily argues that the Examiner fails to consider the invention as a whole, since there is no mention of either the recited percentages of the adsorbing agents in the claims or that at least one of the adsorbing agents reduces or eliminates formation of a dimer of the compound of Formula (I), or a pharmaceutically acceptable salt thereof.  Similarly, the inventor or joint inventor further argues that the Examiner has failed to establish a prima facie case of obviousness.
	In response to the inventor’s or joint inventor’s argument that (1) the Examiner fails to consider the invention as a whole, since there is no mention of either the recited percentages of the adsorbing agents in the claims or that at least one of the adsorbing agents reduces or eliminates prima facie case of obviousness, the examiner respectfully disagrees, since MPEP § 2144-I states that [T]he rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.  {See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993)}.
	Likewise, the inventor or joint inventor should further note that the Examiner recognizes that [O]bviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  {See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992)}.
	Next, the inventor or joint inventor should further note that in the present instance, in the genus disclosure, Gray teaches that an oral pharmaceutical composition further comprising (b) a gelatin first adsorbing agent and a microcrystalline cellulose second adsorbing agent, (c) an alginic acid disintegrating agent, (d) a magnesium stearate lubricant, and optionally (e) one or more pharmaceutically acceptable excipients, sweetening agents, and/or flavoring agents, adsorbing agents, disintegrating agents, lubricants, and/or additives, see Oral compositions generally include an inert diluent or an edible carrier.  For the purpose of oral therapeutic administration, the active compound can be incorporated with excipients.  Pharmaceutically compatible binding agents, and/or adjuvant materials can he included as part of the composition.  The tablets, pills, capsules, troches and the like can contain any of the following ingredients, or compounds of a similar nature: a binder such as microcrystalline cellulose, gum tragacanth or gelatin; an excipient such as starch or lactose; a disintegrating agent such as alginic acid, Primogel, or corn starch; a lubricant such as magnesium stearate or Sterotes; a glidant such as colloidal silicon dioxide; a sweetening agent such as sucrose or saccharin; or a flavoring agent such as peppermint, methyl salicylate, or orange flavoring (p. 110, lines 3-11)].
	Then, the inventor or joint inventor should further note that [I]t is well established that merely selecting proportions and ranges is not patentable, absent a showing of criticality.  {See In re Becket, 33 USPQ 33 (CCPA 1937); and In re Russell, 439 F.2d 1228, 169 USPQ 426 (CCPA 1971)}.
	Moreover, the inventor or joint inventor should further note that [T]he fact that the inventor or joint inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  {See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985)}.
	Here, the inventor or joint inventor should further note that [A] prima facie case of obviousness based on structural similarity is rebuttable by proof that the claimed compounds possess unexpectedly advantageous or superior properties.  {See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963); In re Wiechert, 370 F.2d 927, 152 USPQ 247 (CCPA 1967); and In re Peterson, 65 USPQ2d 1379 (Fed. Cir. 2003)}.
	Now, the inventor or joint inventor should further note that if intent is to rely on unexpected or unforeseen results, attention is invited to MPEP § 716.  Absent clear, convincing, side-by-side, date-demonstrating unobviousness vis-à-vis the prior art commensurate with the scope of protection sought, the claims are considered prima facie obvious.
	Furthermore, the inventor or joint inventor should further note that since arguments of counsel cannot take the place of factually supported objective evidence in the record, [A]n assertion of what seems to follow from common experience, which is merely deemed as attorney argument, is not the kind of factual evidence that is required to rebut a prima facie case of obviousness.  {See In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984); In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)}.
	Also, the inventor or joint inventor should further note that rebuttal evidence may be appropriately submitted by way of an affidavit or declaration under 37 CFR 1.132.
	As a result of the Amendments to the Claims, filed February 7, 2022, and to clarify the record, the original rejection, made in the Non-Final Rejection, mailed on October 7, 2021, is included below, in the section entitled New Claim Rejections - 35 U.S.C. § 103.

Status of Claim Rejections - Improper Markush Grouping

	The inventor’s or joint inventor’s arguments, on pages 19-20 of the Remarks, filed February 7, 2022, with respect to claims 1, 20, 21, 23, 25, 26, 29, 34, 36, 38 and 41, have been fully considered, but are not persuasive.  Consequently, the rejection of claims 1, 20, 21, 23, 25, 26, 29, 34, 36, 38 and 41, made in the Non-Final Rejection, mailed on October 7, 2021, is hereby 
	The inventor or joint inventor primarily argues that the pharmaceutical composition comprising (a) a substituted pyrrolo[2,3-d]pyrimidine of the Formula (I), or a pharmaceutically acceptable salt thereof, (b) a first adsorbing agent and a second adsorbing agent, (c) a disintegrating agent, and (d) a lubricant, respectively, as recited in claim 1, shares a single structural similarity and a common use that flows from the single structural similarity.  Similarly, the inventor or joint inventor further argues that the instant claims are proper Markush claims.
	In response to the inventor’s or joint inventor’s argument that (1) the pharmaceutical composition comprising (a) a substituted pyrrolo[2,3-d]pyrimidine of the Formula (I), or a pharmaceutically acceptable salt thereof, (b) a first adsorbing agent and a second adsorbing agent, (c) a disintegrating agent, and (d) a lubricant, respectively, as recited in claim 1, shares a single structural similarity and a common use that flows from the single structural similarity, and that (2) the instant claims are proper Markush claims, the examiner respectfully disagrees, since the inventor’s or joint inventor’s arguments presented herein appear inapposite to the reasons of record forming the basis for the instant rejection under Improper Markush Grouping.
	Likewise, the inventor or joint inventor should further note that a Markush grouping may be rejected under the judicially-approved improper Markush grouping principles when the Markush claim contains an improper Markush grouping of alternatively useable members, where either: (1) the alternatively useable members of the Markush group do not share a single structural similarity, or (2) the alternatively useable members of the Markush group do not share a common use.  {See the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications (Supplementary Guidelines), 76 Fed. Reg. 7162 (February 9, 2011), particularly at 7166 (citing In re Harnisch, 631 F.2d 716, 721-
	Next, the inventor or joint inventor should further note that, in accord with MPEP § 803.02, the Markush grouping consisting of the pharmaceutical composition comprising (a) a substituted pyrrolo[2,3-d]pyrimidine of the Formula (I), or a pharmaceutically acceptable salt thereof, (b) a first adsorbing agent and a second adsorbing agent, (c) a disintegrating agent, and (d) a lubricant, respectively, is improper, since the pharmaceutical composition comprising (a) a substituted pyrrolo[2,3-d]pyrimidine of the Formula (I), or a pharmaceutically acceptable salt thereof, (b) a first adsorbing agent and a second adsorbing agent, (c) a disintegrating agent, and (d) a lubricant, respectively, as recited in claim 1, does not consist of alternatively useable members that share a single structural similarity and a common use that flows from the single structural similarity.  {See MPEP § 803.02; and MPEP § 2117}.
	Then, the inventor or joint inventor should further note that, in accord with MPEP § 803.02, [I]f the Markush-type claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush-type claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration.
	Moreover, the inventor or joint inventor should further note that in the instant case, in accord with MPEP § 803.02, the inventor or joint inventor should further note that in the Non-Final Rejection, mailed on October 7, 2021, the instant Markush claim was restricted to a pharma-ceutical composition comprising (a) a substituted pyrrolo[2,3-d]pyrimidine of the Formula (I), or a pharmaceutically 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
acceptable salt thereof, where n = 0; Q = -CR9; R1 = -H; R2 = -H; R6 = -H; R7 = -H; R8 = -H or halo; NR18R19 is shown to the right above; and X1 = -O-, (b) a first adsorbing agent and a second adsorbing agent, (c) a disintegrating agent, and (d) a lubricant, 
	Also, in accord with MPEP § 803.02, the inventor or joint inventor should further note that the rejection of the Markush claims under the judicially-approved principles that they contain an improper Markush grouping of alternatively useable members will be maintained until (1) the Markush claims are amended to recite alternatively useable members that share a single structural similarity and a common use that flows from the single structural similarity, or (2) the inventor or joint inventor presents convincing arguments illustrating why the alternatively useable members recited in the Markush claims share a single structural similarity and a common use.  {See MPEP § 803.02 and MPEP § 2117}.
	As a result of the Amendments to the Claims, filed February 7, 2022, and to clarify the record, the original rejection, made in the Non-Final Rejection, mailed on October 7, 2021, is included below, in the section entitled New Claim Rejections - Improper Markush Grouping.

Status of Claim Rejections - Obviousness-type Double Patenting

	The inventor’s or joint inventor’s arguments, on pages 20-25 of the Remarks, filed February 7, 2022, with respect to claims 1, 2, 4, 21, 29, 38 and 41, have been fully considered, but are not persuasive.  Consequently, the rejections of claims 1, 2, 4, 21, 29, 38 and 41, made in the Non-Final Rejection, mailed on October 7, 2021, are hereby maintained for the reasons of record.
	The inventor or joint inventor primarily argues that the instantly recited claims are patentably distinct from the claims recited in US 8,685,988, US 9,586,965, and US 10,449,196, respectively.  Similarly, the inventor or joint inventor further respectfully requests that the instant Obviousness-type Double Patenting rejection over US 10,533,011 be held in abeyance until the claims are otherwise allowable.

US 8,685,988, US 9,586,965, and US 10,449,196, respectively, the examiner respectfully disagrees, since the instantly recited claims are not patentably distinct from the conflicting claims of US 8,685,988, US 9,586,965, and US 10,449,196, respectively, for the reasons of record.
	Likewise, in response to the inventor’s or joint inventor’s request that the instant Obviousness-type Double Patenting rejection over US 10,533,011 be held in abeyance until the claims are otherwise allowable, the examiner respectfully denies said request and in accordance with MPEP § 804.I.A, will hereby maintain the obviousness-type double patenting rejection until there are no longer any conflicting claims between the instant invention and US 10,533,011, respectively.
	Next, the inventor or joint inventor should further note that in order to be entitled to reconsideration or further examination, the inventor, joint inventor or patent owner must reply to every ground of rejection in the prior Office action.  The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  See MPEP § 714.02.
	Moreover, the inventor or joint inventor should further note that if the reply is with respect to an invention, a request may be made that only an objection and/or a requirement as to form not necessary to further consideration of the claims, not a rejection of the claims, be held in abeyance until allowable subject matter is indicated.  See MPEP § 714.02.
	As a result of the Amendments to the Claims, filed February 7, 2022, and to clarify the record, the original rejections, made in the Non-Final Rejection, mailed on October 7, 2021, are included below, in the section entitled New Claim Rejections - Obviousness-type Double Patenting.

New Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), 35 U.S.C. § 112(b), and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising:

(1)	a compound of Formula (I):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(I)
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:
	Q is CR9;
	R1 is H;
	R2 is H;
	each R3 is independently H, halo, CN, NO2, C1-6 alkyl, OH, or OC1-6 alkyl;
	R4 is H, C1-6 alkyl, NR22R23, or C3-7 cycloalkyl, wherein the C1-6 alkyl or C3-7 cycloalkyl is optionally substituted with one or more substituents independently selected from the group consisting of NH2 and OH;
	R5 is H or C1-6 alkyl;
	R6 is H;
	R7 is H;
	R8 is H or halo;
	R9 is H, halo, CN, NO2, C1-6 alkyl, C1-6 haloalkyl, OH, OC1-6 alkyl, or OC1-6 haloalkyl;


	R18 and R19, taken together with the nitrogen atom to which they are attached, form:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
,

	wherein:
		R10 is H or C1-6 alkyl;

	R11 is H or C1-6 alkyl;
	R12 is H or C1-6 alkyl;
	R22 is H or C1-6 alkyl;
	R23 is H or C1-6 alkyl; or
	R22 and R23, taken together with the nitrogen atom to which they are attached, form a 3- to 10-membered heterocycloalkyl;
	X1 is -O-; and
	n is 0;

(2)	at least two independently selected adsorbing agents;

	wherein the independently selected adsorbing agents are different;

	wherein the pharmaceutical composition comprises a first adsorbing agent in an amount ranging from 7% (w/w) to 27% (w/w) of the total weight of the pharmaceutical composition;

	wherein the pharmaceutical composition comprises a second adsorbing agent in an amount ranging from 45% (w/w) to 65% (w/w) of the total weight of the pharmaceutical composition; and

	wherein the independently selected adsorbing agents eliminate or reduce the formation of a dimer of the compound of Formula (I), or a pharmaceutically acceptable salt or stereoisomer thereof;

(3)	a disintegrating agent;

	wherein the pharmaceutical composition comprises the disintegrating agent in an amount ranging from 0.01% (w/w) to 8.0% (w/w); and

(4)	a lubricant;

	wherein the pharmaceutical composition comprises the lubricant in an amount ranging from 0.01% (w/w) to 2.5% (w/w).

	Appropriate correction is required.


2 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The pharmaceutical composition of claim 1, wherein the pharmaceutical composition comprises Compound 1:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Compound 1

or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

	Claim 4 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The pharmaceutical composition of claim 2, wherein the pharmaceutically acceptable salt is selected from the group consisting of a fumarate salt, a hydrobromide salt, a hydrochloride salt, a malate salt, a maleate salt, a mesylate salt, a sulfate salt, and a tosylate salt.

	Appropriate correction is required.

	Claim 20 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The pharmaceutical composition of claim 4, wherein the pharmaceutically acceptable salt is selected from the group consisting of a hydrobromide salt, a mesylate salt, a sulfate salt, and a tosylate salt.

	Appropriate correction is required.

21 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The pharmaceutical composition of claim 2, wherein the pharmaceutical composition comprises at least one adsorbing agent which reduces the formation of a dimer of Compound 1, or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

	Claim 23 is objected to because of the following informalities: for clarity and consistency and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation(s):
23.	The pharmaceutical composition of claim 1, wherein the pharmaceutical composition comprises at least two different adsorbing agents independently selected from the group consisting of acacia, alginic acid, carboxymethylcellulose, croscarmellose, croscarmellose sodium, dicalcium phosphate, fructose, gelatin, gelatin hydrolysate, hydroxypropylcellulose, lactose, maltose, mannitol, microcrystalline cellulose, plasdone, polyethylene glycol, povidone, sodium starch glycolate, sorbitol, and sucrose.

100.	The pharmaceutical composition of claim 23, wherein the microcrystalline cellulose is silicified microcrystalline cellulose.

	Appropriate correction is required.

	Claim 25 is objected to because of the following informalities: for clarity and consistency and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
The pharmaceutical composition of claim 1, wherein the pharmaceutical composition comprises:

	a first adsorbing agent in an amount ranging from 10% (w/w) to 25% (w/w) of the total weight of the pharmaceutical composition; and

	a second adsorbing agent in an amount ranging from 50% (w/w) to 60% (w/w) of the total weight of the pharmaceutical composition.

	Appropriate correction is required.

	Claim 26 is objected to because of the following informalities: for clarity and consistency and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The pharmaceutical composition of claim 1, wherein the pharmaceutical composition comprises a first silicified microcrystalline cellulose adsorbing agent and a different second silicified microcrystalline cellulose adsorbing agent.

	Appropriate correction is required.

	Claim 34 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The pharmaceutical composition of claim 1, wherein the pharmaceutical composition comprises a disintegrating agent selected from the group consisting of cross-linked sodium carboxymethylcellulose and croscarmellose sodium.

	Appropriate correction is required.

	Claim 36 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The pharmaceutical composition of claim 1, wherein the pharmaceutical composition comprises a sodium stearyl fumarate lubricant.

	Appropriate correction is required.

	Claim 41 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The pharmaceutical composition of claim 1, wherein the pharmaceutical composition is formulated as a single dosage form or a multiple dosage form.



New Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claims 1, 2, 4, 20, 21, 23, 25, 26, 29, 34, 36, 38 and 41 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the term, about, in claims 1 and 25, respectively, is a relative term which renders the claims indefinite.  The term, about, is not defined by the claims, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification fails to adequately define the term, about.  Similarly, the meaning of a term cannot depend on the unrestrained, subjective opinion of the inventor or joint inventor practicing the invention.  Moreover, neither the specification, nor the claims, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the pharmaceutical composition comprising (a) a substituted pyrrolo[2,3-d]pyrimidine of the Formula (I), (b) a first adsorbing agent and a second adsorbing agent, (c) a disintegrating agent, and (d) a lubricant, respectively, has been rendered indefinite by the use of the term, about.
	The examiner suggests amending the claims, as stated in the section above entitled New Claim Objections, to overcome this rejection.

	Claim 25 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
The pharma-ceutical composition of claim 1, wherein the at least two adsorbing agents are present in an amount ranging from about 60% (w/w) to about 85% (w/w) of the composition, in lines 1-3 of the claim.  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the pharmaceutical composition comprising (a) a substituted pyrrolo[2,3-d]pyrimidine of the Formula (I), (b) a first adsorbing agent and a second adsorbing agent, (c) a disintegrating agent, and (d) a lubricant, respectively.  According to claim 1, about 60% (w/w) to about 85% (w/w) of the at least two adsorbing agents is not explicitly recited, with respect to the pharmaceutical composition comprising (a) a substituted pyrrolo[2,3-d]pyrimidine of the Formula (I), (b) a first adsorbing agent and a second adsorbing agent, (c) a disintegrating agent, and (d) a lubricant, respectively.
	The examiner suggests amending the claim, as stated in the section above entitled New Claim Objections, to overcome this rejection.

New Claim Rejections - 35 U.S.C. § 112(d)
	The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:
(d) REFERENCE IN DEPENDENT FORMS.  Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claim 20 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The inventor or joint inventor should note that claim 20 is rejected under 35 U.S.C. § 112(d) because the recitation of a physicochemical property for a pharmaceutically acceptable salt of a compound comprised within a pharmaceutical composition must result in a further structural limitation in the pharmaceutically acceptable salt of the compound comprised within a d]pyrimidine of the Formula (I) comprised within the pharmaceutical composition, as recited in claim 4, is amorphous.  Consequently, since the physicochemical property of the pharmaceutically acceptable salt of the substituted pyrrolo[2,3-d]pyrimidine of the Formula (I) comprised within the pharmaceutical composition, as recited in claim 4, whereby the pharmaceutically acceptable salt of the substituted pyrrolo[2,3-d]pyrimidine of the Formula (I) comprised within the pharmaceutical composition is amorphous, fails to result in a further structural limitation to the pharmaceutically acceptable salt of the substituted pyrrolo[2,3-d]pyrimidine of the Formula (I) comprised within the pharma-ceutical composition, as recited in claim 4, and/or fails to include all the limitations of the pharma-ceutically acceptable salt of the substituted pyrrolo[2,3-d]pyrimidine of the Formula (I) comprised within the pharmaceutical composition, as recited in claim 4, it is not given patentable weight and thus, renders the instant dependent claim improperly dependent under 35 U.S.C. § 112(d).  {See MPEP § 2111.02; and 37 CFR 1.75(c)}.
	Similarly, the inventor or joint inventor should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112(d) are related to matters of form, non-compliance with 35 U.S.C. § 112(d) renders the claim unpatentable just as non-compliance with other subsections of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Moreover, the inventor or joint inventor should further note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112(d) the dependent claim should be rejected under 35 U.S.C. § 112(d) as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.
New Claim Objections, (3) rewrite the dependent claim in independent form, or (4) present a sufficient showing that the dependent claim complies with the statutory requirements, to overcome this rejection.

New Claim Rejections - 35 U.S.C. § 103

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	Claims 1, 21, 23, 25, 29, 38 and 41 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Gray, et al. in WO 16/130920.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
	The instant invention recites an oral pharmaceutical composition comprising (a) a substituted pyrrolo[2,3-d]pyrimidine of the Formula (I), shown to the right, where n = 0; Q = -CR9, where R9 = -H; R1 = -H; R2 = -H; R4 = -H; R5 = -H; R6 = -H; R7 = -H; R8 = -H; R11 = -H; R12 = -H; NR18R19 is shown to the left above, wherein R10 = -CH3; 1 = -O-, (b) a first adsorbing agent and a different second adsorbing agent independently selected from the group consisting of gelatin and microcrystalline cellulose, (c) a disintegrating agent, (d) a lubricant, and optionally (e) one or more pharmaceutically acceptable additives, respectively, as a protein kinase inhibitor.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
	Gray, et al. (WO 16/130920), as provided in the file and cited in the Non-Final Rejection, mailed on October 7, 2021, teaches an oral pharmaceutical composition comprising (a) a substituted pyrrolo[2,3-d]-pyrimidine, shown to the left, where n = 0; Q = -CR9, where R9 = -H; R1 = -H; R2 = -H; R4 = -H; 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
R5 = -H; R6 = -H; R7 = -H; R8 = -H; R11 = -H; R12 = -H; NR18R19 is shown to the right above, wherein R10 = -CH3; and X1 = -O-, as a protein kinase inhibitor {p. 41, Table A, Compound No. 43; and pharmaceutical compositions - p. 4}.  Similarly, in the genus disclosure, Gray teaches that an oral pharmaceutical composition further comprising (b) a gelatin first adsorbing agent and a microcrystalline cellulose second adsorbing agent, (c) an alginic acid disintegrating agent, (d) a magnesium stearate lubricant, and optionally (e) one or more pharma-ceutically acceptable excipients, sweetening agents, and/or flavoring agents, respectively, is alternatively usable [for adsorbing agents, disintegrating agents, lubricants, and/or additives, see Oral compositions generally include an inert diluent or an edible carrier.  For the purpose of oral therapeutic administration, the active compound can be incorporated with excipients.  Pharma-ceutically compatible binding agents, and/or adjuvant materials can he included as part of the composition.  The tablets, pills, capsules, troches and the like can contain any of the following ingredients, or compounds of a similar nature: a binder such as microcrystalline cellulose, gum tragacanth or gelatin; an excipient such as starch or lactose; a disintegrating agent such as alginic acid, Primogel, or corn starch; a lubricant such as magnesium stearate or Sterotes; a glidant such as colloidal silicon dioxide; a sweetening agent such as sucrose or saccharin; or a flavoring agent such as peppermint, methyl salicylate, or orange flavoring (p. 110, lines 3-11)].
	The only difference between the instantly recited oral pharmaceutical composition comprising (a) a substituted pyrrolo[2,3-d]pyrimidine of the Formula (I), and Gray’s oral pharma-ceutical composition comprising (a) a substituted pyrrolo[2,3-d]pyrimidine of the Formula (I) is the instantly recited oral pharmaceutical composition comprising (a) a substituted pyrrolo[2,3-d]-pyrimidine of the Formula (I) further comprises (b) a first adsorbing agent and a different second adsorbing agent independently selected from the group consisting of gelatin and microcrystalline cellulose, (c) a disintegrating agent, (d) a lubricant, and optionally (e) one or more pharma-ceutically acceptable additives, respectively, whereas Gray’s oral pharmaceutical composition comprising (a) a substituted pyrrolo[2,3-d]pyrimidine of the Formula (I) does not.
	The inventor or joint inventor should note that in the chemical arts, it is widely accepted that [S]tructural similarity between claimed and prior art subject matter, proved by combining references or otherwise, where the prior art gives reason or motivation to make the claimed compositions or compounds, creates a prima facie case of obviousness.  {See Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., No. 06-1329, slip op. at 9 (Fed. Cir. June 28, 2007) (quoting In re Dillon, 919 F.2d 688, 692 [16 USPQ2d 1897] (Fed. Cir. 1990) (en banc)); and In re Papesch, 315 F.2d 381 [137 USPQ 43] (C.C.P.A. 1963)}.
	Likewise, the inventor or joint inventor should further note that [T]he discovery of a previously unappreciated property of a prior art compound, or of a scientific explanation for the prior art’s functioning, does not render the old compound patentably new to the discoverer.  {See Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999)}.
[T]he claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  {See In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); and In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004)}.
	Then, the inventor or joint inventor should note that [W]hen the claim recites using an old compound and the use is directed to a result or property of that compound, then the claim is anticipated.  {See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978); and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966)}.
	Moreover, the inventor or joint inventor should further note that [P]roducts of identical chemical composition may not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties the inventor or joint inventor discloses and/or claims are necessarily present.  {See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)}.
	Also, the inventor or joint inventor should further note that [M]erely selecting proportions and ranges is not patentable, absent a showing of criticality.  {See In re Becket, 33 USPQ 33 (CCPA 1937); and In re Russell, 439 F.2d 1228, 169 USPQ 426 (CCPA 1971)}.
	Consequently, since: a) Gray teaches an oral pharmaceutical composition comprising (a) a substituted pyrrolo[2,3-d]pyrimidine identical to the instantly recited substituted pyrrolo[2,3-d]pyrimidine of the Formula (I); b) Gray teaches an oral pharmaceutical composition comprising (a) a substituted pyrrolo[2,3-d]pyrimidine, (b) a gelatin first adsorbing agent and a micro-crystalline cellulose second adsorbing agent, (c) an alginic acid disintegrating agent, (d) a magnesium stearate lubricant, and optionally (e) one or more pharmaceutically acceptable excipients, sweetening agents, and/or flavoring agents, respectively, as alternatively usable; c) the [S]tructural similarity between claimed and prior art subject matter, proved by combining references or otherwise, where the prior art gives reason or motivation to make the claimed compositions or compounds, creates a prima facie case of obviousness; d) the courts have further recognized that [T]he discovery of a previously unappreciated property of a prior art compound, or of a scientific explanation for the prior art’s functioning, does not render the old compound patentably new to the discoverer; e) the courts have further recognized that [T]he claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable; f) the courts have further recognized that [W]hen the claim recites using an old compound and the use is directed to a result or property of that compound, then the claim is anticipated; g) the courts have further recognized that [P]roducts of identical chemical composition may not have mutually exclusive properties; and h) the courts have further recognized that [M]erely selecting proportions and ranges is not patentable, absent a showing of criticality, one having ordinary skill in the art, before the effective filing date of the recited invention, would have been motivated to utilize the teachings of Gray and formulate an alternatively usable oral pharmaceutical composition comprising (a) a substituted pyrrolo[2,3-d]-pyrimidine, (b) a gelatin first adsorbing agent and a microcrystalline cellulose second adsorbing agent, (c) an alginic acid disintegrating agent, (d) a magnesium stearate lubricant, and optionally (e) one or more pharmaceutically acceptable excipients, sweetening agents, and/or flavoring agents, respectively, with a reasonable expectation of success and similar therapeutic activity, rendering claims 1, 21, 23, 25, 29, 38 and 41 obvious.
	Now, although not explicitly discussed herein, the inventor or joint inventor should further note that the Gray reference contains additional substituted pyrrolo[2,3-d]pyrimidines that may be comprised within the instantly recited pharmaceutical composition comprising (a) a substituted d]pyrimidine in order to obviate the instantly recited pharmaceutical composition comprising (a) a substituted pyrrolo[2,3-d]pyrimidine of the Formula (I).  Consequently, any amendments to the claims and/or arguments formulated to overcome rejections rendered under 35 U.S.C. § 103(a) should address this reference as a whole and should not be limited to the species discussed or disclosed explicitly herein.
	Finally, the inventor or joint inventor should further note that this invention currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. § 103(a), the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention, absent any evidence to the contrary.  The inventor or joint inventor is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

New Claim Rejections - Improper Markush Grouping

	A Markush claim recites a list of alternatively useable species and is commonly formatted as: selected from the group consisting of A, B and C.  However, the phrase Markush claim, as used herein, means any claim that recites a list of alternatively useable species, regardless of format.
	A Markush claim may be rejected under the judicially-created basis that it contains an improper Markush grouping of alternatives when the claim contains an improper grouping of alternatively useable species.  A Markush claim contains an improper Markush grouping if: (1) the species of the Markush group do not share a single structural feature, or (2) the species do not share a common use.

Markush group may share a single structural feature when they belong to the same recognized physical or chemical class, or to the same art-recognized class.
	Similarly, the members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent.
	The inventor or joint inventor should note that claims 1, 20, 21, 23, 25, 26, 29, 34, 36, 38 and 41 are rejected on the judicially-created basis that they contain an improper Markush grouping of alternatives.  {See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980); and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984)}.  The improper Markush grouping includes species of the claimed invention that do not share both a single structural feature and a common use that flows from the single structural feature.
	Likewise, the inventor or joint inventor should further note that the members of the improper Markush grouping do not share a single structural feature and/or a common use that flows from the single structural feature for the following reason: the pharmaceutical composition comprising (a) a substituted pyrrolo[2,3-d]pyrimidine of the Formula (I), or a pharmaceutically acceptable salt thereof, (b) a first adsorbing agent and a second adsorbing agent, (c) a disintegrating agent, and (d) a lubricant, respectively, as recited in claim 1, does not consist of individual species or grouping of species that share a single structural feature and a common use that flows from the single structural feature.  See MPEP § 803.02.
	Next, the inventor or joint inventor should further note that the rejection of the claims under the judicially-created basis that they contain an improper Markush grouping of alternatives will be maintained until (1) the claims are amended to recite individual species or grouping of species that share a single structural feature and a common use that flows from the single structural feature, or (2) the inventor or joint inventor presents a sufficient showing under 37 CFR 1.132 that single structural feature and a common use.  See MPEP § 803.02.
	Moreover, the inventor or joint inventor should further note that this is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. § 134 and 37 CFR 41.31(a)(1) [emphasis provided].
	In order to compact prosecution and in accord with MPEP § 803.02, the examiner suggests the inventor or joint inventor amend the scope of the pharmaceutical composition comprising (a) a substituted pyrrolo[2,3-d]pyrimidine of the Formula (I), or a pharmaceutically acceptable salt thereof, (b) a first adsorbing agent and a second adsorbing agent, (c) a disintegrating agent, and (d) a lubricant, respectively to recite a pharmaceutical composition comprising (a) a substituted pyrrolo[2,3-d]pyrimidine of the Formula (I), or a pharmaceutically 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
acceptable salt thereof, where n = 0; Q = -CR9; R1 = -H; R2 = -H; R6 = -H; R7 = -H; R8 = -H or halo; NR18R19 is shown to the right; and X1 = -O-, (b) a first adsorbing agent and a second adsorbing agent, (c) a disintegrating agent, and (d) a lubricant, respectively, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

New Claim Rejections - Obviousness-type Double Patenting

	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute), so as to prevent the unjustified or improper timewise extension of the right to exclude granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined invention claim is not patentably distinct from the reference claims because the examined invention claim is either anticipated by, or would have been obvious over, the reference claims.  {See In re Berg, 140 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969)}.

US Patent No. 8,685,988

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
	Consequently, at least claims 1, 2, 4, 21, 29, 38 and 41 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 4 and 5 of US Patent No. 8,685,988.  Although the conflicting claims are not identical, they are not patentably distinct from each other because instant claim 1 recites a pharmaceutical composition comprising (a) a substituted pyrrolo[2,3-d]pyrimidine of the Formula (I), where n = 0; Q = -CR9, where R9 = -H; R1 = -H; R2 = -H; R4 = -H; R5 = -H; R6 = -H; R7 = -H; R8 = -F; R11 = -H; R12 = -H; NR18R19 is shown to the left, wherein R10 = -CH3; and X1 = -O-, or a pharmaceutically acceptable salt thereof, (b) a first adsorbing agent and a second 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
adsorbing agent, (c) a disintegrating agent, and (d) a lubricant, respectively, which further provides overlapping subject matter with respect to the pharmaceutical composition comprising N-(3-((2-((3-fluoro-4-(4-methylpiperazin-1-yl)phenyl)amino)-7H-pyrrolo[2,3-d]pyrimidin-4-yl)-oxy)phenyl)acrylamide, shown to the right, or a pharmaceutically acceptable salt thereof, as recited in claims 4 and 5 of US 8,685,988.
	The inventor or joint inventor should note that [T]he discovery of a previously unappreciated property of a prior art compound, or of a scientific explanation for the prior art’s functioning, does not render the old compound patentably new to the discoverer.  {See Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999)}.
[T]he claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  {See In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); and In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004)}.
	Likewise, the inventor or joint inventor should note that [W]hen the claim recites using an old compound and the use is directed to a result or property of that compound, then the claim is anticipated.  {See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978); and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966)}.
	Next, the inventor or joint inventor should further note that [P]roducts of identical chemical composition may not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties the inventor or joint inventor discloses and/or claims are necessarily present.  {See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)}.
	Moreover, the inventor or joint inventor should further note that [M]erely selecting proportions and ranges is not patentable, absent a showing of criticality.  {See In re Becket, 33 USPQ 33 (CCPA 1937); and In re Russell, 439 F.2d 1228, 169 USPQ 426 (CCPA 1971)}.

US Patent No. 9,586,965

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
	At least claims 1, 21, 29, 38 and 41 are further rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claim 20 of US Patent No. 9,586,965.  Although the conflicting claims are not identical, they are not patentably distinct from each other because instant claim 1 recites a pharmaceutical composition comprising (a) a substituted pyrrolo[2,3-d]pyrimidine of the Formula (I), where n = 0; Q = -CR9, where R9 = -H; R1 = -H; R2 = -H; R4 = -H; R5 = -H; R6 = -H; R7 = -H; R8 = -halo; R11 = -H; R12 = -H; NR18R19 is shown to the left above, wherein R10 = -C1-6 alkyl; and X1 = -O-, or a pharmaceutically acceptable salt thereof, (b) a first adsorbing agent and a second adsorbing agent, (c) a disintegrating agent, and (d) a lubricant, respectively, which further provides overlapping subject matter with respect to the pharmaceutical composition comprising (a) a substituted pyrrolo[2,3-d]pyrimidine of the Formula (III), where n = 0; R1 = -H; R2 = -H; R4 = -H; R5 = -H; R6 = -H; R7 = -H; R8 = -halo; R9 = -H; R11 = -H; R12 = -H; R13 = -H; R10 = -C1-6 alkyl, respectively, or a pharmaceutically acceptable salt thereof, as recited in claim 20 of US 9,586,965.
	The inventor or joint inventor should note that [T]he discovery of a previously unappreciated property of a prior art compound, or of a scientific explanation for the prior art’s functioning, does not render the old compound patentably new to the discoverer.  {See Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999)}.
	Similarly, the inventor or joint inventor should further note that [T]he claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  {See In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); and In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004)}.
	Likewise, the inventor or joint inventor should note that [W]hen the claim recites using an old compound and the use is directed to a result or property of that compound, then the claim is anticipated.  {See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978); and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966)}.
	Next, the inventor or joint inventor should further note that [P]roducts of identical chemical composition may not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties the inventor or joint inventor discloses and/or claims are necessarily present.  {See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)}.
	Moreover, the inventor or joint inventor should further note that [M]erely selecting proportions and ranges is not patentable, absent a showing of criticality.  {See In re Becket, 33 USPQ 33 (CCPA 1937); and In re Russell, 439 F.2d 1228, 169 USPQ 426 (CCPA 1971)}.

US Patent No. 10,449,196
	Claims 1, 2, 4, 21, 29, 38 and 41 are further rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claim 19 of US Patent No. 10,449,196.  Although the conflicting claims are not identical, they are not patentably distinct from each other because instant claim 1 recites a pharmaceutical composition comprising (a) a substituted pyrrolo[2,3-d]pyrimidine of the Formula (I), where n = 0; Q = -CR9, where R9 = -H; 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
R1 = -H; R2 = -H; R4 = -H; R5 = -H; R6 = -H; R7 = -H; R8 = -halo; R11 = -H; R12 = -H; NR18R19 is shown to the left, wherein R10 = -C1-6 alkyl; and X1 = -O-, or a pharmaceutically acceptable salt thereof, (b) a first adsorbing agent and a second adsorbing agent, (c) a disintegrating agent, and (d) a lubricant, respectively, which further provides overlapping subject matter with respect to the pharmaceutical composition comprising (a) a substituted pyrrolo[2,3-d]pyrimidine of the Formula (V), where n = 0; Q = -CR9, where R9 = -H; R1 = -H; R2 = -H; R6 = -H; R7 = -H; R8 = -halo; R11 = -H; R12 = -H; R13 = -H; and R10 = -C1-6 alkyl, respectively, or a pharmaceutically acceptable salt thereof, as recited in claim 19 of US 10,449,196.
	The inventor or joint inventor should note that [T]he discovery of a previously unappreciated property of a prior art compound, or of a scientific explanation for the prior art’s functioning, does not render the old compound patentably new to the discoverer.  {See Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999)}.

[T]he claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  {See In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); and In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004)}.
	Likewise, the inventor or joint inventor should note that [W]hen the claim recites using an old compound and the use is directed to a result or property of that compound, then the claim is anticipated.  {See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978); and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966)}.
	Next, the inventor or joint inventor should further note that [P]roducts of identical chemical composition may not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties the inventor or joint inventor discloses and/or claims are necessarily present.  {See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)}.
	Moreover, the inventor or joint inventor should further note that [M]erely selecting proportions and ranges is not patentable, absent a showing of criticality.  {See In re Becket, 33 USPQ 33 (CCPA 1937); and In re Russell, 439 F.2d 1228, 169 USPQ 426 (CCPA 1971)}.

US Patent No. 10,533,011
	Claims 1, 2, 4, 20, 21, 23, 25, 26, 29, 34, 36, 38 and 41 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1-18 of US Patent No. 10,533,011.  Although the conflicting claims are not identical, they are not patentably distinct from each other because instant claim 1 recites a pharmaceutical composition comprising (a) a substituted pyrrolo[2,3-d]pyrimidine of the Formula (I), where n = 0; Q = -CR9, 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
where R9 = -H; R1 = -H; R2 = -H; R4 = -H; R5 = -H; R6 = -H; R7 = -H; R8 = -F; R11 = -H; R12 = -H; NR18R19 is shown to the left, wherein R10 = -C1-6 alkyl; and X1 = -O-, or a pharmaceutically acceptable salt thereof, (b) a first adsorbing agent and a second adsorbing agent, (c) a disintegrating agent, and (d) a lubricant, respectively, which further provides overlapping subject matter with respect to the pharmaceutical composition comprising (a) a substituted pyrrolo[2,3-d]pyrimidine of the Formula (I), where n = 0; Q = -CR9, where R9 = -H; R1 = -H; R2 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
= -H; R4 = -H; R5 = -H; R6 = -H; R7 = -H; R8 = -F; R11 = -H; R12 = -H; NR18R19 is shown to the right, wherein R10 = -C1-6 alkyl; and X1 = -O-, or a pharmaceutically acceptable salt thereof, and (b) an adsorbing agent, respectively, as recited in claim 1 of US 10,533,011.
	The inventor or joint inventor should note that [W]hen the claim recites using an old compound and the use is directed to a result or property of that compound, then the claim is anticipated.  {See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978); and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966)}.
	Similarly, the inventor or joint inventor should further note that [P]roducts of identical chemical composition may not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties the inventor or joint inventor discloses and/or claims are necessarily present.  {See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)}.
	Likewise, the inventor or joint inventor should further note that [M]erely selecting proportions and ranges is not patentable, absent a showing of criticality.  {See In re Becket, 33 USPQ 33 (CCPA 1937); and In re Russell, 439 F.2d 1228, 169 USPQ 426 (CCPA 1971)}.
	Next, the inventor or joint inventor should further note that a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 37 CFR 1.321(d) may be used to overcome an 
	Then, the inventor or joint inventor should further note that the USPTO internet Web site contains terminal disclaimer forms which may be used, and the inventor or joint inventor is encouraged to visit http://www.uspto.gov/forms/, where (i) the filing date of the invention will determine what form should be used, and (ii) a web-based eTerminal Disclaimer may be filled out completely online using web-screens, respectively.
	Moreover, the inventor or joint inventor should further note that an eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.
	Finally, for more information about eTerminal Disclaimers, the inventor or joint inventor should refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	The inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed February 7, 2022, necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The inventor or joint inventor is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624